DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the amplitude" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the electrical signals" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected due to their dependence.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 6, the limitation “the electrical signal applied has sine, square, triangular shape” is not enabled. Specification and drawings only show the electrical signal has sine, square or (emphasis added) triangular shape, how could the electrical signal has all three shapes?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nordstrom et al. (U.S. Publication No. 20170199162) in view of Yamamoto (U.S. Publication No. 20120304771).
Regarding claim 1, Nordstrom teaches a method for detecting a malfunction of an acoustic sensor (Abstract) comprising: applying an electrical signal at a given signal frequency and a given signal amplitude (Paragraph 26); measuring, by the acoustic sensor, an acoustic signal emitted in response to the application of the electrical signal (Paragraph 41); when the amplitude of the acoustic signal is below a predetermined threshold value, detecting a malfunction of the acoustic sensor (Paragraphs 23-24, “deviation between the measured acoustic signal and the reference acoustic signal”).
Nordstrom is silent about the acoustic sensor is coupled to an electrochemical generator, the acoustic signal is emitted by the electrochemical generator.
Yamamoto teaches the acoustic sensor (Fig.1, 102) is coupled to an electrochemical generator (Fig.1, 100), the acoustic signal is emitted by the electrochemical generator (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Nordstrom’s method to detect malfunction of an acoustic sensor coupled to a lithium ion battery because Nordstrom’s method would monitor whether the acoustic sensor coupled to a lithium ion battery is functioning properly.
Regarding claim 2, the combination of Nordstrom and Yamamoto teaches all the features of claim 1 as outlined above, Nordstrom further teaches wherein the acoustic sensor has a resonance frequency (Inherent, every acoustic sensor has a resonance 
Regarding claim 3, the combination of Nordstrom and Yamamoto teaches all the features of claim 1 as outlined above, Nordstrom further teaches wherein the applying of an electrical signal and the measuring of an acoustic signal are repeated at a given detection frequency (Paragraph 46).
Regarding claim 4, the combination of Nordstrom and Yamamoto teaches all the features of claim 1 as outlined above, Nordstrom further teaches wherein the electrical signal is superimposed on the electrical signals corresponding to a normal operation of a device (Paragraph 26).
Yamamoto further teaches the device is an electrochemical generator (Fig.1, 100 and abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Nordstrom’s method to detect malfunction of an acoustic sensor coupled to a lithium ion battery because Nordstrom’s method would monitor whether the acoustic sensor coupled to a lithium ion battery is functioning properly.
Regarding claim 5, the combination of Nordstrom and Yamamoto teaches all the features of claim 1 as outlined above, the combination of Nordstrom and Yamamoto is silent about wherein the amplitude of the acoustic signal considered is an average value of the amplitude of the acoustic signal measured over a given bandwidth.
However, using average value is well known in the art to improve measurement accuracy. Therefore, it would have been obvious to one of ordinary skill in the art before KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 6 (As best understood by the Examiner), the combination of Nordstrom and Yamamoto teaches all the features of claim 1 as outlined above, the combination of Nordstrom and Yamamoto is silent about wherein the electrical signal applied has sine, square or triangular shape.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the electrical signal applied has sine, square or triangular shape, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 7, the combination of Nordstrom and Yamamoto teaches all the features of claim 1 as outlined above, Nordstrom further teaches before the applying of an electrical signal, a step of calibrating during which the threshold value and the signal amplitude are determined (Paragraph 23).
Regarding claim 8, the combination of Nordstrom and Yamamoto teaches all the features of claim 1 as outlined above, Nordstrom further teaches a device comprising a means of calculating (Paragraph 33) and an acoustic sensor (Fig.1, 102) intended to be 
Yamamoto further teaches said process control device is an electrochemical generator (Fig.1, 100 and abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Nordstrom’s method to detect malfunction of an acoustic sensor coupled to a lithium ion battery because Nordstrom’s method would monitor whether the acoustic sensor coupled to a lithium ion battery is functioning properly.
Regarding claim 9, the combination of Nordstrom and Yamamoto teaches all the features of claim 1 as outlined above, Nordstrom further teaches a computer program comprising instructions which lead a device to execute the steps of the method according to claim 1 (Paragraphs 36-37).
Regarding claim 10, the combination of Nordstrom and Yamamoto teaches all the features of claim 9 as outlined above, Nordstrom further teaches a non-transitory computer readable medium readable by a computer, on which the computer program is recorded according to claim 9 (Paragraphs 36-37).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIN Y ZHONG/Primary Examiner, Art Unit 2861